Mr. Justice Wheelee
delivered the opinion of the court.
This suit was brought before a justice of the peace upon a promissory note. The defendant confessed judgment and appealed. The case was submitted to the district .court, where the appeal was dismissed and a procedendo awarded. This judgment was erroneous. The district court ought to have given judgment upon the note for its contents, and ten per ■cent, damages upon the amount of the judgment of the justice, according to the provision of the 58th section of the “ act to regulate proceedings in the district courts,” Acts of 1846, 377, sec. 58, and to have made this the judgment of the district court, instead of directing the justice to proceed to execution.
The judgment of the district court must be reversed, and :such judgment now here rendered as that court ought to have Tendered in the premises.